DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 11
	Applicant argues that Ishinaga’s “check valve 130 is not located in the vent passage 116 as alleged in the rejection ... Ishinaga teaches that the check valve 130 should be mounted on the print head 120 in order to control air flow” (pages 2-3 of remarks).  While Examiner recognizes that Ishinaga does disclose an embodiment in which the check valve is disposed on the print head 120, Ishinaga also offers multiple variations for the check valve placement.  For example, Ishinaga teachers that the ink tank and check valve 130 may be “inseparably combined together,” thus disposing the check valve 130 in the vent passage 116 of the ink tank (see paragraphs 67, 86-88 and Fig. 11).  This alternate embodiment was relied upon in the previous Office Action.  Applicant has not addressed this embodiment of Ishinaga; therefore, the argument does not properly address the standing rejection, and is not persuasive.
Applicant also argues that Ishinaga’s check valve 130 is not “located in a vent passage that is in a cap that is configured for connection to a threaded neck of a bottle” (pages 2-3 of remarks).  However, the Office Action did not rely on Ishinaga for such a teaching; Grady et al. teaches that the vent passage is in a cap that is configured for connection to a threaded neck of a bottle.  Ishinaga was cited to show that it was known to dispose a check valve in the vent passage of an ink container.  This argument, then, amounts to an attack of the references individually where the rejection is based on a combination of the references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the rejection of claim 17
	Applicant argues that, “even if a check valve is added to the vent passage 88 in Grady, there is no teaching as to where in the vent passage 88 the check valve would be located” (page 3 of remarks).  To the extent that the claim language itself reflects this feature, Examiner respectfully disagrees.
	Ishinaga teaches that the check valve 130, when coupled with the vent passage, is configured such that a needle 122 of the check valve 130 penetrates the rubber plug 118 (see Figs. 6, 9).  In other words, Ishinaga suggests coupling the check valve to the vent passage such that a needle of the check valve is disposed within the vent passage itself.  Doing so naturally creates a space within the vent passage between a needle end of the check valve and the inlet end of the vent passage.  Because the inlet end of the vent passage resides on the second end of Grady’s cap, the combined teachings produce “a space in the vent passage between the second end and an end of the check valve.”

Regarding the rejection of claim 20
	Applicant argues that the prior art combination does not disclose that the vent passage is radially outward of the ink passage, because “in Grady, the vent passage 88 is clearly on the central axis of the ink container which means that the ink passage 90 is radially outward of the vent passage 88” (page 3 of remarks).  Examiner respectfully disagrees.
	Based on the remarks, it appears that Applicant is using a particular definition for the claim term “radially outward” that is beyond the scope of that which has been disclosed.  The specification fails to provide a specific definition for this term (in fact, the neither “radial” nor “radially outward” are recited in the written description).  Therefore, the claim feature must be examined using the broadest reasonable interpretation in light of the specification.  Because Grady’s vent passage lies at a radial distance away from the ink passage, Gray’s vent passage should be considered “radially outward of the ink passage.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. (US 2005/0151764 A1) in view of Ishinaga et al. (US 2003/0067518 A1).
Regarding claim 11:
	Grady et al. disclose a cap that is configured for connection to a threaded neck (78) of a bottle (80: paragraph 48), the cap comprising:
	a cap body (at least the base of cap 82) having a first end (upper side of cap 82, as seen in Fig. 13) and a second end (lower side of cap 82, as seen in Fig. 13);
	a connection sleeve (that unreferenced sleeve, to which the neck 78 is connected: Figs. 7, 9, 13) projecting from the first end (Fig. 13), the connection sleeve includes an interior surface with threads thereon (the threading is shown most clearly in Figs. 7-8) that are configured to engage with the threaded neck of the bottle (paragraph 48);
	an ink passage (ink channel 90) through the cap body (Fig. 7), the ink passage having an ink passage inlet end formed in the first end within the connection sleeve (upper end of 90, shown in Fig. 7) and an ink passage outlet end in the second end (lower end of 90, shown in Fig. 7);
	a quick-connect valve (i.e. rubber septum 96 in ink channel 90) in the ink passage (Figs. 4-5, 7) that controls flow of ink through the ink passage from the ink passage inlet end to the ink passage outlet end (paragraphs 51, 53);
	a vent passage (vent channel 88) through the cap body separate from the ink passage (Fig. 7), the vent passage having a vent passage inlet end formed in the second end (lower end of 88, shown in Fig. 7) and a vent passage outlet end in the first end within the connection sleeve (upper end of 88, shown in Fig. 7); and
	a valve (i.e. rubber septum 96 in vent channel 88) in the vent passage (Figs. 4-5, 7) that controls flow of air through the vent passage from the vent passage inlet end to the vent passage outlet end (paragraphs 51, 53).
	Grady et al. do not expressly disclose that the valve in the vent passage is a check valve.
	However, Ishinaga et al. disclose a vent passage (air opening 116) that includes a check valve (one way valve 130) for controlling flow of air through the vent passage from a vent passage inlet end to a vent passage outlet end (paragraph 67 & Figs. 6, 11).  Ishinaga et al. teaches that such a valve keeps the ink containing space under constant pressure (paragraph 69).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Grady et al.’s valve to include a check valve, such as that taught by Ishinaga et al., so as to perform the desired air flow control to keep the pressure in the ink containing space constant.
Regarding claim 13:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that the cap comprises a cap liner (O-ring 100) within the cap at a base end of the connection sleeve that is configured to seal with an end of the neck of the bottle (paragraph 48 & Figs. 5, 15), and the cap liner is configured to permit passage of ink through the cap liner and permit passage of air through the cap liner (Fig. 15).
Regarding claim 15:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Ishinaga et al. also disclose that the entire check valve is disposed within the vent passage (Fig. 6).
Regarding claim 16:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Ishinaga et al. also disclose that the check valve permits flow of air through the vent passage in one direction from the vent passage inlet end to the vent passage outlet end (Fig. 6B), and prevents the flow of air through the vent passage in an opposite direction (paragraph 71 & Fig. 6).
Regarding claim 17:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that a space is provided in the vent passage between the second end and an end of the valve (e.g. at least the vent channel 88: Figs. 7-8).
	Moreover, Ishinaga also teaches that a space is provided in the vent passage between an air inlet end and an end of the valve (Figs. 6, 9).
Regarding claim 18:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that a portion of the quick-connect valve projects from the ink passage (Figs. 7-8, 15), and further comprises a slot (in being “pre-slit”) formed in an outer surface of the portion that projects from the ink passage (paragraph 51).
Regarding claim 20:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that the vent passage is radially outward of the ink passage (vent channel 88 is disposed at a position that is radially distant/outward from the ink channel 90: Figs. 7-8, 13).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. as modified by Ishinaga et al., as applied to claim 11 above, and further in view of Girard (US 5530531).
Regarding claim 12:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that a mechanical keying feature (key 85) that limits mounting of the cap to a receiver (paragraph & Fig. 6), is disposed on the cap body (Figs. 4-5), wherein the mechanical feature comprising a shape that is configured to be received within the receiver (receptacle 102) having a corresponding shape (via unique groove 104: Fig. 6).
	Grady et al. do not expressly disclose that the shape constitutes an outer periphery of the cap body.
	However, Girard discloses a cap (unique end-cap 102) comprising a mechanical keying feature (at least key 206) that limits mounting of the cap into a receiver (col. 3, lines 43-63), the mechanical keying feature comprising a shape of an outer periphery of the cap body (Figs. 4-5).
	Because both Grady et al. and Girard disclose mechanical keying features that serve to limit mounting of the cap and bottle into a receiver, it would have been obvious to a person of ordinary skill in the art to substitute the mechanical keying feature taught by Girard for that of Grady et al., so as to produce the predictable result of limiting mounting of the cap and bottle into the receiver.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. as modified by Ishinaga, as applied to claim 11 above, and further in view of Chen et al. (US 2006/0049948 A1).
Regarding claim 14:
	Grady et al.’s modified cap comprises all the limitations of claim 11, and Grady et al. also disclose that the cap comprises an identification tag (at least one of memory chip 86 and ring locator 94) mounted on the cap body (Fig. 4).
	Grady et al. do not expressly disclose that the identification tag is of the radio frequency type.
	However, Chen et al. disclose a sealing cap that is able to prevent counterfeiting by automatically destroying an identifying chip upon opening of the cap (paragraphs 11-12) through the use of an RFID tag (identifying chip 20) mounted on a cap body (10: paragraph 15).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include the anti-counterfeiting RFID tag, taught by Chen et al., onto Grady et al.’s modified cap.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. as modified by Ishinaga et al., as applied to claim 11 above, and further in view of Thomason et al. (US 2005/0279865 A1).
Regarding claim 19:
	Grady et al.’s modified cap comprises all the limitations of claim 11, but does not expressly disclose that the quick-connect valve is a male-quick connect valve that is configured to engage with a female quick-connect coupler.
However, Grady et al. also do also disclose that other quick connect fluid connections can be used with the cap (paragraph 51).
	Further, Thomason et al. disclose a fluid container (120) having a male quick-connect valve (122), provided at a liquid passage thereof, so as to engage with a female quick-connect coupler (paragraphs 21, 23 & Figs. 4-5).
	Because Grady et al. expressly indicates the freedom to utilize different types of quick-disconnect couplings, it would have been obvious to a person of ordinary skill in the art, at the time of filing, to utilize a male type quick-disconnect valve coupling, such as that taught by Thomason et al., in Grady et al.’s cap.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853